Citation Nr: 0511475	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-35 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran requested a regional 
hearing before a Judge from the Board, however, he failed to 
show for his April 2004 hearing.  The veteran provided no 
good cause for failing to appear and no further requests for 
a hearing were noted in the record.  

The issues of entitlement to service connection for right and 
left ear hearing loss and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The record reflects that the veteran was denied entitlement 
to service connection for right ear hearing loss in an April 
1996 rating decision.  As discussed below, the April 1996 
rating decision became final.  38 U.S.C.A. § 7105(c).  In the 
current appeal, it appears that the RO reopened the veteran's 
service-connection claim in the May 2002 rating decision, but 
then decided not to reopen the claim in the September 2003 
statement of the case (SOC).  Nevertheless, the Board does 
not have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). See also Winters v. West, 12 Vet. App. 203 (1999).   
Therefore, although the RO in the current appeal has 
apparently reviewed this claim on a de novo basis, the issue 
is as stated on the title page.


FINDINGS OF FACT

1.  By rating determination in April 1996, the RO denied the 
veteran's service connection for right ear hearing loss; the 
decision is final.  

2.  Evidence received since the April 1996 rating 
determination bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim to reopen service connection for right ear hearing 
loss. 


CONCLUSION OF LAW

1.  The April 1996 rating determination, which denied service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The evidence received since the April 1996 rating 
determination is new and material, and the claim for right 
ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA or the 
duty to notify him regarding his claims prior to the initial 
unfavorable agency decision in May 2002.  In addition, a 
September 2003 SOC provided the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The VCAA letter and the SOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA service records, VA medical records, and 
written statements from the veteran.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  New and Material Evidence - Right ear hearing Loss

In an April 1996 rating decision, the veteran's service 
connection claim for right ear hearing loss was denied.  The 
RO notified the veteran of the decision that same month, but 
he did not file a timely appeal.  The April 1996 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2004).  When a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, these regulations 
are effective prospectively for claims filed on or after 
August 29, 2001, and are therefore not applicable in this 
case as the veteran's claim to reopen was filed before August 
29, 2001.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The evidence before the RO at that time of the April 1996 
rating decision indicated that the veteran had current right 
ear hearing loss.  VA examination performed in January 1996 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
70
80
LEFT
5
5
35
50
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The 
diagnosis was moderately severe sensorineural loss above 2000 
Hz. and mild sensorineural loss at 2000 Hz.  

While the audio examination above showed current 
sensorineural hearing loss in the right ear, there was no 
evidence of record at the time of the April 1996 rating 
decision showing right ear hearing loss in service, within 
one year following service, or any hearing loss until 1996, 
approximately 25 years following service.  Moreover, there 
was no evidence relating the veteran's current right ear 
hearing loss to service.  

Evidence received since the April 1996 rating decision 
includes entrance and separation examinations from service, 
service records, and post-service VA medical records.  

Entrance examination dated in July 1968 showed puretone 
thresholds in decibels was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10

5
LEFT
5
5
5

8

Separation examination dated in May 1971 showed puretone 
thresholds in decibels was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0

25
LEFT
10
10
0

0

Service records demonstrate that the veteran served as a 
clerk typist in both Korea and Vietnam.  In Korea, he was 
assigned to an engineering company from April 1969 to 
September 1969.  In Vietnam, the veteran served with an 
artillery company from December 1969 to April 1970 and with 
the 101st Airborne Division from April 1970 to August 1970.  
In a written statement received February 2002, the veteran 
indicated that his Vietnam service with the 101st Airborne 
Division was at Camp Evans and Camp Eagle.  

The above medical evidence bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen service connection 
for right ear hearing loss.  As such, evidence received since 
the April 1996 rating decision is new and material, and the 
veteran's claim of entitlement to service connection for 
right ear hearing loss is reopened.  


ORDER

New and material evidence to reopen the veteran's service 
connection claim for right ear hearing loss, was submitted; 
to this extent only, the claim is granted.  


REMAND

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2004).  With respect to the veteran's claims for right and 
left ear hearing loss, as there is evidence of current 
hearing loss and progressive hearing loss in service, along 
with possible exposure to significant military noise exposure 
during service, a VA examination with nexus opinion is 
necessary.  38 C.F.R. § 3.159.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  A diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2004).    

Review of the service connection claim for PTSD demonstrates 
a current diagnosis of PTSD from VA medical records linking 
his current symptoms to inservice stressors.  In addition, VA 
medical treatment records dated in May 2001 and April 2002 
from VAMC Phoenix indicate that the veteran received 
treatment, including counseling, for his PTSD from VAMC 
Chicago approximately three years earlier.  These treatment 
records do not appear to be included in the claims file and 
need to be obtained before adjudication on the merits.  

In his Information in Support of Claim for PTSD Diagnosis 
form, the veteran identified three inservice stressor events, 
all occurring in Vietnam.  The veteran's first stressor claim 
occurred while performing guard duty at Camp Evans.  The 
veteran stated that snipers got through the perimeter and the 
end result was some of "our guys" with cut throats.  The 
second stressor asserted was that he witnessed United States 
bloodied soldiers returning to the 326 medical unit.  He also 
recalled watching the bodies of the enemy flown over the camp 
in choppers as everyone roared and applauded.  Third, the 
veteran recalled a situation where he was driving his 
superior officer, Captain Lincoln, to meet with village 
leaders.  During the journey, he recalled them averting a 
possible ambush or road side attack.  

As indicated by the RO in the September 2003 SOC, the veteran 
did not provide specific enough information regarding any of 
the three inservice stressor events.  VA is unable to assist 
the veteran in corroborating his stressor claims without more 
specific information.  The veteran must provide greater 
specificity as to the names of the soldiers killed and if the 
veteran personally witnessed any of the deaths.  

In the event that any of the veteran's stressors are 
corroborated, the RO is then required to provide the veteran 
with a VA examination in order to determine whether the 
veteran has PTSD related to the corroborated inservice 
stressor.  38 C.F.R. §§ 3.159, 3.304 (2004).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Following the procedures of 38 C.F.R. 
§ 3.159, the VBA AMC/RO should obtain 
copies of all related medical records 
from VAMC Chicago, which are not already 
on file.  If such records are 
unavailable, the VBA AMC should note this 
in the record.  

2.  VBA AMC/RO should send a PTSD 
questionnaire form along with copy of 
veteran's prior answers to the 
questionnaire and ask the veteran to 
provide more specific information.  The 
veteran must provide greater specificity 
as to the names of the soldiers killed 
and if the veteran personally witnessed 
any of the deaths as well as the 
approximate month and year of these 
events.  In the event that the veteran 
provides enough information so that 
further development should be performed, 
the RO is requested to do so.

3.  If the there is a credible inservice 
stressor, then veteran should be 
scheduled for a VA psychiatric 
examination to ascertain the nature, 
extent, and etiology of his PTSD.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
examiner is asked to determine whether 
the veteran has PTSD and whether his PTSD 
is at least as likely as not related to 
his inservice stressor.  Detailed reasons 
and bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinion.  

4.  For the hearing loss claims, the 
veteran should be scheduled for a VA 
medical examination to ascertain the 
nature, extent, and etiology of his 
bilateral hearing loss.  The claims file 
is to be made available to and reviewed 
by the examiner in connection with the 
examination.  The examiner is asked to 
determine whether the veteran's bilateral 
hearing loss is at least as likely as not 
related to service.  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinion.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's service 
connection claims for bilateral hearing 
loss and PTSD.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


